United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 6, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-30275
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

KENDRICK STRINGFELLOW,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 5:04-CR-50091-4
                       --------------------

Before REAVLEY, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Kendrick Stringfellow pleaded guilty, pursuant to a written

plea agreement, to conspiracy to distribute methamphetamine, in

violation of 21 U.S.C. §§ 841 and 846.   He was sentenced to 188

months of imprisonment and five years of supervised release, and

a $100 special assessment was imposed.   He appeals his conviction

and sentence, arguing that the factual basis articulated in the

district court is insufficient to establish the elements of the




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-30275
                                  -2-

crime and that the district court erred by accepting the guilty

plea.

     Generally, this court reviews for clear error the district

court’s acceptance of a guilty plea as a factual finding.     United

States v. Reasor, 418 F.3d 466, 470 (5th Cir. 2005).    When a

defendant allows an error in a guilty-plea colloquy to pass

without objection, this court reviews for plain error only.

United States v. Vonn, 535 U.S. 55, 59 (2002).    Stringfellow

asserts that he objected in the district court to the sufficiency

of the factual basis and that his argument should be reviewed for

clear error.   Although Stringfellow voiced an objection in the

district court to the testimony that established the factual

basis, he limited the objection to its use in connection with the

Sentencing Guidelines.   Because Stringfellow did not challenge

the sufficiency of the factual basis in the district court,

review is for plain error.    United States v. Angeles-Mascote, 206

F.3d 529, 530 (5th Cir. 2002).

     To establish a drug conspiracy in violation of 21 U.S.C.

§ 846, the Government must establish beyond a reasonable doubt

that (1) an agreement existed to violate the narcotics laws, (2)

the defendant knew of the agreement, and (3) the defendant

voluntarily participated in it.    United States v. Morgan, 117

F.3d 849, 853 (5th Cir. 1997).    The testimony of Special Agent

Robert Fortune was sufficient to provide a factual basis for the

elements of the crime.   Stringfellow’s concern regarding the
                           No. 05-30275
                                -3-

testimony was limited to the characterization of his role as an

“enforcer.”   He did not dispute the testimony that he was

involved in delivering drugs and money.   Further, Stringfellow

admitted that he participated in the drug conspiracy.

Stringfellow fails to establish plain error.   Accordingly, the

judgment of the district court is AFFIRMED.